Citation Nr: 9902205	
Decision Date: 01/27/99    Archive Date: 02/01/99

DOCKET NO.  97-17 077	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an increased rating for pulmonary sarcoidosis, 
currently rated as 30 percent disabling.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Hancock, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1945 to 
November 1947.
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1996 rating decision from 
the Jackson, Mississippi, Department of Veterans Affairs (VA) 
Regional Office (RO).

The evidence is unclear whether the veteran is raising the 
issue of service connection for cancer of the lung on a 
secondary basis.  It is requested that the RO clarify this 
matter and take any appropriate action.


REMAND

Initially, the Board finds that the veterans claim is well- 
grounded claim pursuant to 38 U.S.C.A. § 5107 (West 1991) in 
that his claim is plausible.  Murphy v. Derwinski, 1 Vet.App. 
78 (1990); Proscelle v. Derwinski, 2 Vet.App. 629 (1992). 
Therefore, VA has a statutory obligation to assist him in the 
development of facts pertinent to that claim. 38 U.S.C.A. § 
5107.  This includes the duty to conduct a thorough and 
contemporaneous medical examination under appropriate 
circumstances. See 38 C.F.R. § 3.326 (1997).

The criteria in the VAs Schedule for evaluating the degree 
of impairment resulting from service-connected respiratory 
disorders were changed during the course of the veterans 
appeal.  The revised criteria include a new Diagnostic Code 
6846 that pertains directly to sarcoidosis.  This provision 
did not exist in the previous rating code.  The veterans 
sarcoidosis was previously rated by analogy to 
pneumoconiosis.  38 C.F.R. § 4.20 (1998) and § 4.97, 
Diagnostic Code 6802 (as in effect prior to October 7, 1996).  

Where regulations change during the course of an appeal, the 
Board must determine, if possible, which set of regulations, 
the old or the new, is more favorable to the claimant and 
apply the one more favorable to the case. Karnas v. 
Derwinski, 1 Vet. App. 308 (1990).

Under the new Code 6846, a 30 percent rating requires 
pulmonary involvement with persistent symptoms requiring low 
dose (maintenance) or intermittent corticosteroids.  A 60 
percent rating for sarcoidosis requires pulmonary involvement 
requiring systemic high dose (therapeutic) corticosteroids 
for control.  Active disease or residuals may be rated as 
chronic bronchitis.  38 C.F.R. § 4.97, Code 6846 (1998).  

A 30 percent rating is provided for chronic bronchitis 
manifested by an FEV-1 of 56 to 70 percent predicted, or FEV-
1/FVC of 56 to 70 percent or DLCO (SB) of 56 to 65 percent 
predicted.  A rating of 60 percent requires an FEV-1 of 40 to 
55 percent predicted, or FEV-1/FVC of 40 to 55 percent or 
DLCO (SB) of 40 to 55 predicted, or the maximum oxygen 
consumption of 15 to 20 ml/kg/min (with cardiorespiratory 
limited).  See 38 C.F.R. § 4.97, Code 6600 (1998).

The veteran sought an increase for his service-connected 
pulmonary disability in September 1996.  In the December 1996 
rating decision, the RO, in confirming the 30 percent rating 
in effect for the veterans pulmonary sarcoidosis, cited the 
provisions of 38 C.F.R. § 4.97 (1998), Diagnostic Code 6846.  
The Statement of the Case informed the veteran of both the 
old and new criteria.  However, the Statement of the 
Case does not include the revised rating criteria for 
bronchitis under Diagnostic Code 6600.  

A review of the record reflects that the current medical 
evidence, to include the recent VA examination, does not 
contain the specific pulmonary function test findings 
required under Diagnostic Code 6600.

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The RO should notify the veteran that 
he may submit additional evidence and 
argument in support of his claim.  See 
Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).  The RO should also ask the 
veteran to identify the names and 
complete addresses of any additional VA 
and private medical providers who have 
treated him recently for his service 
connected sarcoidosis. After securing any 
necessary release, the RO should attempt 
to obtain records of any treatment 
identified by the veteran.

2. The RO should obtain copies of any 
additional VA medical records covering 
the period from February 1997 to the 
present. 

3.  The veteran should be afforded a 
special VA pulmonary examination to 
determine the extent and severity of his 
sarcoidosis.  All indicated studies 
should be conducted, including pulmonary 
function tests and x-ray studies.  The 
examiner should be provided with the a 
copy of the revised rating criteria for 
Diagnostic Codes 6600 and 6846, to 
include the pulmonary function test 
findings required under Diagnostic Code 
6600.  The examiner should address 
whether there is cor pulmonale, or 
cardiac involvement with congestive
heart failure, or progressive pulmonary 
disease with
fever, night sweats, and weight loss 
despite treatment and whether pulmonary 
involvement requires systemic high dose 
(therapeutic) corticosteroids for 
control.  A comprehensive report and 
analysis, in accordance with the 
aforementioned, should be provided.  The 
veterans claims folder and a copy of 
this Remand should furnished to the 
examiner for review in conjunction with 
the examination. 

4.  Following completion of the 
foregoing, the RO should review the 
claims folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
further development is deemed necessary, 
or if the above-discussed development is 
incomplete, appropriate corrective action 
is to be implemented.

5. The RO should then readjudicate the 
issue in appellate status considering 
both the old and revised rating criteria.

If the benefit sought is not granted, the veteran and his 
representative should be provided with a Supplemental 
Statement of the Case, which includes the revised rating 
criteria for bronchitis, and an opportunity to respond 
thereto.  Thereafter, subject to current appellate 
procedures, the case should again be returned to the Board 
for further appellate consideration. No further action is 
required of the veteran unless he receives further notice.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	ROBERT REGAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1997).



- 2 -
